DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
2.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered (i.e.: EP 2307734B1 (see page 3, para. [0012], line 1)).


Drawings
3.	The drawings were received on 05/25/2021.  These drawings are approved.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “stationary element”, “rotary member”, “rolling member”, “at least one segment element”, “satellite elements” in claims 1-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP §2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).





	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-2, 4, 5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Manole et al. (Manole) (U.S. Patent Application Publication Number 2005/0123418)  in view of  any one of Kelly (Patent Number 3,426,735) or Goto et al. (Goto) (U.S. Patent Application Publication Number 2013/0129552A1).
Regarding claim 1, as shown in Figs. 1-7, Manole discloses a rotary compressor arrangement 20 comprising: a stationary member 98 centered at a shaft axis and a rotary member 70 rotating around the stationary member; the stationary member 98 and the rotary member 70 being inside a hermetically sealed inner volume within the rotary compressor arrangement 20; a stator 66 with a winding arrangement (see page 3, para. [0041]) generating an electromagnetic force inside the stator 66, the stator 66 being arranged outside of the hermetically sealed inner volume; a plurality of magnets 72 directly attached to the rotary member and facing the winding arrangement in the stator 66 such that the rotary member 70 is entrained in rotation by a rotating electromagnetic field from the stator; a rolling member 84 eccentrically arranged with respect to the stationary member  98 such that at least one compression chamber is created between them; an upper plate  38 and a lower plate 40 arranged at an upper part and a lower part, respectively, of the rolling member 84, sealing the at least one compression chamber (see page 4, para. [0044] to para. [0045]) created between the stationary member 98 and the rolling member 84. However,  Manole fails to disclose at least one segment element arranged between the upper and lower plates to allow a tight sealing of at least one compression chamber and the movement of the rolling member , the at least one segment element comprising a low friction material.
Kelly (as shown in Fig. 2) or Goto (as shown in Figs. 1-3 and 6) teaches at least one segment element (5b in Kelly; 22 in Goto) arranged between the upper and lower plates (10, 11 in Kelly; 11, 12 in Goto) to allow a tight sealing of the at least one compression chamber and the movement of the rolling member, the at least one segment element comprising a low friction material (see col. 5, lines 38-40 in Kelly; see page 3, para. [0036] to para. [0044] in Goto). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the at least one segment element being made the low friction material, as taught by any one of Kelly or Goto in the Manole apparatus, since the use thereof would have prevented a seizure on end surfaces of the rotor/rolling member, reduced the cost of the manufacturing and provided the compressor that is enhances system efficiency. 
It is noted that the limitations after the phrase “…such that…” sets forth a desired result and does not further limit the claim.
	Regarding claim 2, Manole discloses: further comprising at least one satellite element 78 entrained in rotation by the rotary member 70; and the at least one satellite element 78 orbiting at an offset axis and entraining in rotation the rolling member 84 and ensuring a contact between the stationary member 98 and the rolling member 84.    
	Regarding claim 4, Manole discloses wherein the rotary member 70 is configured as a cylinder, the plurality of magnets 72 being directly attached in an external diametric circumference of it (see Fig. 7).   
	Regarding claim 5, Manole discloses wherein the satellite elements 78 are mounted over bearings (not numbered; however, clearly seen in Figs. 4 and 7).    
	Regarding claim 9, Manole discloses further comprising at least one sealing piston 102 slidable within the stationary member 98 during rotation of the rolling member 84 creating at least one compression chamber whose volume is decreased by rotation of the rolling member 84 so that a compressible fluid is compressed before being discharged (see page 4, para. [0043] to para. [0045]).    
	Regarding claim 10, Manole discloses wherein the compressible fluid comprises a refrigerant gas.
	Regarding claim 11, Manole discloses wherein lubricating oil (see page 4, para. [0046])  is also provided with the compressible fluid.
7.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Manole in view of  any one of Kelly or Goto. 
	Regarding claim 13, Manole discloses a cooling/refrigerating system (see page 2,para. [0016], page 3, para. [0040] and page 4, para. [0047] to para. [0049]) comprising: a stationary member 98 centered at a shaft axis and a rotary member 70 rotating around the stationary member; the stationary member and the rotary member being inside a hermetically sealed inner volume within the rotary compressor arrangement; a stator 66 with a winding arrangement (see page 3, para. [0041]) generating an electromagnetic force inside the stator, the stator 66 being arranged outside the hermetically sealed inner volume; and a plurality of magnets 72 directly attached to the rotary member 70 and facing the winding arrangement (see page 3, para. [0041]) in the stator 66 such that the rotary member 70 is entrained in rotation by a rotating electromagnetic field from the stator 66; a rolling member 84 eccentrically arranged with respect to the stationary member  98 such that at least one compression chamber is created between them; an upper plate  38 and a lower plate 40 arranged at an upper part and a lower part, respectively, of the rolling member 84, sealing the at least one compression chamber (see page 4, para. [0044] to para. [0045]) created between the stationary member 98 and the rolling member 84. However, Manole fails to disclose at least one segment element arranged between the upper and lower plates to allow a tight sealing of at least one compression chamber and the movement of the rolling member , the at least one segment element comprising a low friction material.
Kelly (as shown in Fig. 2) or Goto (as shown in Figs. 1-3 and 6) teaches at least one segment element (5b in Kelly; 22 in Goto) arranged between the upper and lower plates (10, 11 in Kelly; 11, 12 in Goto) to allow a tight sealing of the at least one compression chamber and the movement of the rolling member, the at least one segment element comprising a low friction material (see col. 5, lines 38-40 in Kelly; see page 3, para. [0036] to para. [0044] in Goto). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the at least one segment element being made the low friction material, as taught by any one of Kelly or Goto in the Manole apparatus, since the use thereof would have prevented a seizure on end surfaces of the rotor/rolling member, reduced the cost of the manufacturing and provided the compressor that is enhances system efficiency. 
It is noted that the limitations after the phrase “…such that…” sets forth a desired result and does not further limit the claim.
8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over in view of  any one of Kelly or Goto as applied to claims 1-2 above, and further in view of legal precedent.
	The modified Manole discloses the invention as recited above; however, the modified Manole fails to disclose at least a pair of satellite elements is arranged in height in the rotary member in such a way that the magnets are located between them.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have the magnets being located between the pair of satellite elements in height in the rotary member, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70, (see MPEP §2144.04).
9. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Manole over in view of  any one of Kelly or Goto as applied to claim 1 above, and further in view of legal precedent.
	The modified Manole discloses the stator 66 being an integral part of the motor housing (see Fig. 7); however, the modified Manole fails to disclose the stator comprises a laminated magnetic core embedded in a resin material.	
	Official notice is taken that it is well known the stator comprises a laminated magnetic core embedded in a resin material. It would have been obvious at the time the invention was made to one having ordinary skill in the art to make the stator having a laminated magnetic core embedded in a resin material of the Manole apparatus, as a matter of engineering expediency.
	Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the stator comprising a laminated magnetic core embedded in a resin material. Such modification would be considered a mere choice of a preferred material on the basis of its suitability for the intended use. In other words, the use of the resin material would have been an "obvious to try" approach because the use of such knows materials is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82, USPQ2d 1382, 1396 (2007).  
10. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Manole over in view of  any one of Kelly or Goto as applied to claim 1 above, and further in view of legal precedent.
	The modified Manole discloses the invention as recited above; however, the modified Manole fails to disclose wherein a distance separating the winding arrangement and the plurality of magnets 72 being less than around 1mm.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have the distance separating the winding arrangement and the plurality of magnets 72 being less than around 1mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Al1er, 220F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05).   
11. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Manole over in view of  any one of Kelly or Goto as applied to claim 1 above, and further in view of legal precedent.
	The modified Manole discloses the invention as recited above; however, the modified Manole fails to disclose wherein the low friction material having a coefficient of friction below 0.4.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the low friction material having a coefficient of friction below 0.4, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Al1er, 220F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05).   
	Note that the subject specification fails to provide a specific reason for choosing the low friction material having a coefficient of friction below 0.4

Allowable Subject Matter
12.	Claim 6 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
13.	The IDSs (PTO-1449) filed on Mar. 15, 2022 and Aug. 31, 2021 have been considered.  An initialized copy is attached hereto.  
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of five patents: Rembold et al. (U.S. Patent Number 4,384,828), Lee et al. (U.S. Patent Application Publication Number 2012/0128511), Lee et al. (U.S. Patent Application Publication Number 20120141312), Fukasaku et al. (U.S. Patent Application Publication Number 20120248925) and Nigo et al. (U.S. Patent Application Publication Number 20170070109), each further discloses a state of the art.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746